Citation Nr: 1619601	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of distal right tibia fracture.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease status post distal right tibia fracture.

3.  Entitlement to a rating in excess of 10 percent for a torn medial meniscus with chondromalacia and degenerative joint disease of the left knee associated with distal right tibia fracture.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952.

This appeal to the Board of Veterans' Appeals (BVA) is from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran offered testimony in support of his claims during a videoconference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  

The case was remanded in August 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Due to noncompliance with aspects of the Board's August 2015 remand and inconsistency in the October 2015 VA examination report, the case must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

In particular, the examiner was asked to comment on whether there was right tibia nonunion with loose motion requiring a brace; this was not addressed.  The examiner was asked to comment on whether the Veteran's knee experienced buckling, locking, stumbling, or incoordination, which he also failed to address.

Furthermore, the clinician performed joint stability testing that indicates there was instability in the right knee but not the left.  However, when providing remarks about the bilateral knee disabilities, the examiner stated there was instability of the Veteran's bilateral knees due to the severe degenerative arthritis of the medial compartment.  Consequently, it is unclear whether the error was made in the testing or remarks section of the report.

The AOJ should also ensure that ongoing treatment records are obtained and VA's notice and duty to assist requirements are met.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and non-VA health care providers who have treated his bilateral knee disabilities and provide appropriate VCAA notice as it pertains to increased rating claims.  For all identified treatment providers, obtain copies of treatment records that are not already of record.

2.  Arrange for an appropriate VA examination with a physician to determine the current nature and severity of the Veteran's service-connected bilateral knee disabilities.  Inform him that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.

a) The examining clinician should review the Veteran's pertinent clinical history contained in the electronic claims file, including prior left knee meniscus surgery, and ask the Veteran to report his current symptoms.  

b) All test and studies deemed appropriate should be conducted and pertinent findings should be fully documented.  In doing so, the examining clinician should accomplish the following:

* Objectively measure bilateral knee flexion and extension.  Comment on whether there is ankylosis in either knee or right ankle and, if applicable, fully describe the degree of ankylosis.

* Do the residuals of the fracture of the distal tibia result in nonunion with loose motion requiring a brace.

* The examiner should determine whether or not there is additional limitation of motion, in degrees due to onset of pain and/or fatigue, weakness, flare-ups, or functional loss following repetitive use testing.

* With regard to each knee, comment on whether there is objective evidence of buckling, locking, instability, subluxation, stumbling, or incoordination.  If subluxation, instability, or stumbling is present, the degree to which it is present should be noted and described in terms of slight, moderate, and severe.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence to the examination, the Veteran's remaining claim should be readjuidcated on the basis of the merits following review of all relevant evidence associated with the claims file.

4.  If the maximum benefit sought with respect to the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative and after they are given an adequate opportunity to respond the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




